Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.62 Filed 09/23/20 Page 1 of 17




                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
DARRELL RICHMOND,

        Plaintiff,
                                               Case No. 20- 11978
                                               Case No. 20-12327
v.
                                               Hon. Laurie J. Michelson
OFFICER MICHAEL MOSLEY in his
Individual and Representative Capacity,
and the CITY OF DETROIT,
a Municipal entity,

      Defendants.
 __________________________________________________________________
VEN R. JOHNSON (P39219)              PATRICK CUNNINGHAM
AYANNA D. HATCHETT (P70055)          (P67643)
Counsel for Plaintiff                City of Detroit Law Department
The Buhl Building                    2 Woodward Ave., Suite 500
535 Griswold, Ste. 2632              Detroit, MI 48226
Detroit, MI 48226                    (313) 237.5032
(313) 324.8300                       cunninghamp@detroitmi.gov
vjohnson@venjohnsonlaw.com
ahatchett@venjohnsonlaw.com

                     PLAINTIFF’S AMENDED COMPLAINT

        NOW COMES Plaintiff, DARRELL RICHMOND, through his counsel,

JOHNSON LAW, PLC and for his Complaint against the defendants states as

follows:

     1. At all times relevant to this lawsuit, Plaintiff, Darrell Richmond (“Darrell”)

        was a resident of Detroit, in Wayne County, Michigan.


                                           1
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.63 Filed 09/23/20 Page 2 of 17




  2. At all times relevant to this lawsuit, Defendant Officer Michael Mosley

     (“Mosley”) was employed as a police officer with the Detroit Police

     Department.

  3. At all times relevant to this lawsuit, Mosley acted under color of state law

     and is being sued in his individual and representative capacities.

  4. At all times relevant to this lawsuit, Defendant City of Detroit (“The City”)

     was a municipal corporation, duly organized in carrying on governmental

     functions in the City of Detroit, in Wayne County, Michigan.

  5. The amount in controversy exceeds $75, 000.00 exclusive of costs, interest

     and attorney fees; and jurisdiction is otherwise conferred on this Court

     pursuant to the United States Constitution as well as 42 U.S.C. §1983.

  6. Plaintiff relies on the jury demand that was originally filed with this Court.

                             COMMON ALLEGATIONS

  7. At all times relevant to this lawsuit, Mosley was a member of the Major

     Violators Unit (“MVU”) in the police department for the City of Detroit.

  8. On March 15, 2019, an affidavit in support of a search warrant was falsified

     and sworn to by Officer Mosley.

  9. As a result of Mosley’s swearing to the false affidavit, a search warrant was

     issued and executed on March 19, 2019 at a home on Warwick Street in

     Detroit where Darrell was inside.


                                         2
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.64 Filed 09/23/20 Page 3 of 17




  10.During the execution of the warrant, quantities of marijuana and heroin were

     found along with a weapon and $768.00 in cash.

  11.In the affidavit, Mosley falsely alleged that he had received information

     from a confidential informant (CI) and that on prior occasions that CI had

     been “very reliable” and had led to the confiscation of narcotics, weapons

     and money in the past.

  12.Subsequent investigation conducted by the Detroit Police Department (DPD)

     and the Federal Bureau of Investigation (FBI) proved that the affidavit in

     support of the search warrant falsely alleged that the CI had been used on

     prior occasions.

  13.In fact, the CI described by Mosley in the falsified affidavit used to support

     the search warrant had only interacted with Mosley once on March 12, 2019,

     just days before the subject search warrant was executed.

  14.On that one occasion Mosley threatened the CI to give up a name of a “drug

     dealer.”

  15.As a result of being coerced by Mosley, the CI provided Darrell’s name.

  16.The CI had no personal knowledge of Darrell and relied on hearsay

     information from another source to provide a description to Mosley of

     Darrell and the home on Warwick.




                                        3
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.65 Filed 09/23/20 Page 4 of 17




  17.Darrell was arrested and charged with (a) the delivery/manufacture of a

     controlled substance (50-449 grams); (b) deliver/manufacture of a controlled

     substance (less than 50 grams); (c) felon in possession of a firearm; and (d)

     three counts of felony firearm.

  18.The false claims made and sworn to by Mosley in the search warrant

     affidavit directly led to the issuance of the search warrant, the raid of the

     home on Warwick Street, the seizure of the narcotics, weapon and cash, and

     to Darrell’s subsequent prosecution.

  19.On June 26, 2019 Darrell pled guilty to one count of delivery/manufacture of

     controlled substance (less than 50 grams) and one second degree felony

     firearm charge.

  20.Darrell was sentenced on August 9, 2019 to serve a term of three to 20 years

     for the deliver/manufacture and five years on the felony firearm which was

     to be served consecutively.

  21.The Conviction Integrity Unit (CIU), a division of the Wayne County

     Prosecutor’s Office, became involved in Darrell’s case as a result of an

     internal investigation by the DPD as well as a federal investigation into the

     department concerning allegations that multiple DPD officers, including

     Mosley, had participated in falsifying warrant affidavits, falsely accusing




                                       4
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.66 Filed 09/23/20 Page 5 of 17




     citizens of drug crimes and stealing case, guns and narcotics found during

     search warrant executions.

  22.On information and belief, at the time of Darrell’s arrest, conviction and

     imprisonment, the City was aware of the existence of the federal

     investigation and that the DPD had begun its own investigation.

  23.At the conclusion of their investigation, the CIU determined that the

     allegations contained in the search warrant affidavit were false.

  24.An order to vacate Darrell’s conviction was subsequently entered on March

     24, 2020.

  25.From the time of Darrell’s false arrest that arose from Mosley’s falsified

     search warrant and affidavit, until the time that his conviction was vacated,

     Darrell was incarcerated for seven months.

  26.Because of Mosley and/or the City’s negligent, grossly negligent and/or

     intentional misconduct, Darrell was unlawfully arrested, imprisoned,

     maliciously prosecuted and deprived of due process.

COUNT I: FEDERAL CLAIM-- MUNICIPAL LIABILITY—CITY OF DETROIT

  27.Plaintiff reasserts and incorporates each of the allegations stated above.

  28.At all times relevant to this lawsuit, Darrell had a right under the due process

     clause of the state and federal constitutions not to be deprived of his life,

     liberty, or property.


                                         5
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.67 Filed 09/23/20 Page 6 of 17




  29.Mosley’s acts of falsifying the affidavit in support of the operative search

     warrant and executing the search warrant that he accordingly knew lacked

     the requisite probable cause amounts to withholding exculpatory evidence

     and violated Darrell’s fundamental constitutional rights under the 4th, 8th and

     14th Amendments.

  30.At all times relevant to this lawsuit, the City did have a custom or practice of

     corruption and misconduct within the narcotics’ unit that gave rise to

     routinely falsifying affidavits to support search warrants, falsely accusing

     citizens of possessing and/or selling drugs, as well as unlawfully stealing

     and/or seizing property obtained from searches.

  31.Those customs and practices of the City’s Police Department were so

     pervasive that they underwent investigation by the department itself as well

     as by federal authorities.

  32.At all times relevant to this lawsuit, the City did have a custom or practice

     within its Police Department of failing to adequately train and/or supervise

     its officers.

  33.These failures to adequately train and/or supervise were evident by the years

     and years of officer corruption and misconduct that went unnoticed and

     undisciplined.




                                         6
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.68 Filed 09/23/20 Page 7 of 17




   34.The City, by facilitating a custom and/or practice of corruption and

      misconduct as well as failing to adequately train and/or supervise acted as

      the “moving force” behind the deprivation of Darrell’s constitutional rights.

   35.There is a direct causal link between the customs and/or practices and the

      injuries that Darrell has suffered.

   36.As a direct and proximate result of the City’s customs and/or practices and

      Mosley’s misconduct specifically, Darrell has suffered damages and will

      continue to suffer damages in the future, including but not limited to the

      following:

      a.    Physical pain and suffering;
      b.    Mental anguish;
      c.    Fright and shock;
      d.    Denial of social pleasure and enjoyments;
      e.    Embarrassment, humiliation or mortification;
      f.    Lost wages and/or earning capacity;
      g.    The legal expense that Darrell incurred to defend against wrongfully
      prosecuted criminal charges; and
      h.    All other damages learned through the course of discovery and up
      through the time of trial.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter a

Judgment in his favor and against the defendants in an amount in excess of $75,

000.00 and exclusive of costs, interest, and attorney fees.

             COUNT II: FEDERAL CLAIMS-FALSE ARREST &
                  FALSE IMPRISONMENT--MOSLEY

   37.Plaintiff reasserts and incorporates each of the allegations stated above.


                                            7
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.69 Filed 09/23/20 Page 8 of 17




  38.Pursuant to 42 U.S.C. § 1983, as well as the 4th, 8th and/or 14th Amendments

     to the United States Constitution, individuals are protected from detention

     without legal process.

  39.Darrell was falsely arrested and falsely imprisoned by Mosley.

  40.Mosley intentionally and deliberately, or with a reckless disregard for the

     truth, made false statements, material misrepresentations and/or omissions in

     the search warrant and affidavit to establish probable cause for Darrell’s

     arrest and imprisonment.

  41.Probable cause for the search warrant would not have been found without

     Mosley’s false statements, material misrepresentations and/or omissions.

  42.The protection from detention without legal process is a clearly established

     constitutional right of which a reasonable person and/or officer would have

     known,.

  43.Hence, Mosley’s actions are objectively unreasonable considering this

     clearly established constitutional right.

  44.As a direct and proximate result of Mosley’s misconduct, Darrell has

     suffered damages, and will continue to suffer damages in the future,

     including, but not limited to:

     a.    Physical pain and suffering;
     b.    Mental anguish;
     c.    Fright and shock;
     d.    Denial of social pleasure and enjoyments;
                                         8
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.70 Filed 09/23/20 Page 9 of 17




      e.     Embarrassment, humiliation or mortification;
      f.     Lost wages and/or earning capacity;
      g.     The legal expense incurred by Darrell to defend against the criminal
      charges prosecuted against him; and
      h.     All other damages learned through the course of discovery and up to
      the time of trial.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter a

Judgment in his favor and against the defendants in an amount in excess of $75,

000.00 and exclusive of costs, interest, and attorney fees.

 COUNT III: FEDERAL CLAIM—MALICIOUS PROSECUTION—MOSLEY

   45. Plaintiff reasserts and incorporates each of the allegations stated above.

   46.Pursuant to 42 U.S.C. § 1983, as well as the 4th, 8th and/or 14th Amendments

      to the United States Constitution, individuals are protected from criminal

      prosecution without probable cause.

   47.A criminal prosecution was initiated by Mosley against Darrell.

   48. Mosley influenced and/or participated in the prosecution against Darrell

      when he intentionally and deliberately, or with a reckless disregard for the

      truth, made false statements, material misrepresentations and/or omissions in

      the search warrant and affidavit.

   49.Mosley’s false statements were material in establishing probable cause to

      prosecute Darrell.

   50.Darrell suffered a deprivation of liberty as a consequence of the legal

      proceeding because he was imprisoned for over 8 years.
                                          9
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.71 Filed 09/23/20 Page 10 of 17




   51.The criminal proceedings against Darrell were ultimately resolved in his

     favor when his conviction was subsequently vacated.

  52. The protection from criminal prosecution without probable cause is a clearly

      established constitutional right of which a reasonable person would have

      known.

  53. Mosley’s actions were objectively unreasonable considering this clearly

      established constitutional right.

   54. As a direct and proximate result of Mosley’s misconduct, Darrell has

       suffered, and will continue to suffer damages in the future, including, but

       not limited to:

      a.    Physical pain and suffering;
      b.    Mental anguish;
      c.    Fright and shock;
      d.    Denial of social pleasure and enjoyments;
      e.    Embarrassment, humiliation or mortification;
      f.    Lost wages and/or earning capacity;
      g.    The legal expense that Darrell incurred to defend against wrongfully
      prosecuted criminal charges; and
      h.    All other damages learned through the course of discovery and up
      through the time of trial.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter a

Judgment in his favor and against the defendants in an amount in excess of $75,

000.00 and exclusive of costs, interest, and attorney fees.




                                          10
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.72 Filed 09/23/20 Page 11 of 17




COUNT IV: FEDERAL CLAIMS—DENIAL OF DUE PROCESS—MOSLEY

 55. Plaintiff reasserts and incorporates each of the allegations stated above.

 56. Darrell had a right under the due process clause in the federal constitution,

     as well as the due process clause in Michigan’s constitution, not to be

     deprived of his life, liberty, or property.

 57. At all times relevant to this lawsuit, Mosley was a state actor and his conduct

     was subject to 42 U.S.C. §§ 1983, 1985, and 1988.

 58. The search warrant and affidavit that Mosley falsified and/or his failure to

     disclose that he falsified the search warrant and affidavit violated Darrell’s

     right to due process.

 59. Mosley willfully or inadvertently falsified the search warrant and affidavit

     and/or failed to disclose that he falsified the search warrant and affidavit.

 60. Probable cause could not have been established without Mosley’s falsified

     statements in the search warrant and affidavit and/or without his failure to

     disclose that he falsified statements in the search warrant and affidavit.

 61. As a result of Mosley’s falsified statements in the search warrant and

     affidavit and/or Mosley’s failure to disclose that he falsified statements in

     the search warrant and affidavit, Darrell was prejudiced.

 62. Mosley’s knowledge that the statements he provided to establish probable

     cause for the search warrant and affidavit were false was exculpatory.


                                          11
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.73 Filed 09/23/20 Page 12 of 17




 63. Despite having this exculpatory evidence, Mosley never produced this

      evidence to the prosecution or defense counsel in violation of Brady v.

      Maryland, 373 U.S. 83 (1963).

  64. The right to due process is a clearly established constitutional right of which

      a reasonable person would have known.

  65. Mosley’s actions were objectively unreasonable considering this clearly

      established constitutional right.

  66. As a direct and proximate result of Mosley’s misconduct, Darrell has

      suffered damages and will continue to suffer damages in the future,

      including, but not limited to:

      a.    Physical pain and suffering;
      b.    Mental anguish;
      c.    Fright and shock;
      d.    Denial of social pleasure and enjoyments;
      e.    Embarrassment, humiliation or mortification;
      f.    Lost wages and/or earning capacity;
      g.    The legal expense that Darrell incurred to defend against wrongfully
      prosecuted criminal charges; and
      h.    All other damages learned through the course of discovery and up
      through the time of trial.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter a

Judgment in his favor and against the defendants in an amount in excess of $75,

000.00 and exclusive of costs, interest, and attorney fees.




                                          12
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.74 Filed 09/23/20 Page 13 of 17




           COUNT V: STATE CLAIM—FALSE ARREST--MOSLEY

  67.Plaintiff reasserts and incorporates each of the allegations stated above.

  68.Darrell was arrested.

  69.Darrell was aware of the arrest and it was against his will.

  70.Mosley knew that the search warrant and affidavit that Darrell’s arrest was

     premised upon was not based on true and accurate information and thus did

     not provide probable cause for Darrell’s arrest.

  71.Mosley knew that he had falsified statements in the affidavit to support the

     search warrant which led to an unlawful search and seizure of the property

     found at the Warwick home, which ultimately led to Darrell’s unlawful

     arrest.

  72.As the direct and proximate result of Mosley’s misconduct, Darrell suffered,

     and will continue to suffer, damages in the future, including, but not limited

     to:

     a.     Physical pain and suffering;
     b.     Mental anguish;
     c.     Fright and shock;
     d.     Denial of social pleasure and enjoyments;
     e.     Embarrassment, humiliation or mortification;
     f.     Lost wages and/or earning capacity;
     g.     The legal expense incurred by Darrell to defend against fraudulent
     criminal charges; and
     h.     All other damages learned through the course of discovery and up to
     the time of trial.



                                        13
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.75 Filed 09/23/20 Page 14 of 17




WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter a

Judgment in his favor and against the defendants in an amount in excess of

$25,000.00 and exclusive of costs, interest, and attorney fees.

 COUNT VI: STATE CLAIM—MALICIOUS PROSECUTION—MOSLEY

   73.Plaintiff reasserts and incorporates each of the allegations stated above.

   74.Mosley instituted and initiated the allegations of criminal activity against

      Darrell without probable cause and with malice or a with primary purpose

      other than bringing about justice through the proper adjudication of the

      claim upon which the proceedings are based.

   75.Darrell’s criminal conviction was ultimately vacated in his favor.

   76.As the direct and proximate result of Mosley’s misconduct, Darrell has

      suffered damages and will continue to suffer damages in the future,

      including but not limited to:

      a.   Mental anguish;
      b.   Embarrassment, humiliation or mortification;
      c.   Denial of social pleasure and enjoyment; and
      d.   All other damages learned through the course of discovery and up
           through time of trial.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter a

Judgment in his favor and against the defendants in an amount in excess of $25,

000.00 and exclusive of costs, interest, and attorney fees.




                                          14
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.76 Filed 09/23/20 Page 15 of 17




  COUNT VII: STATE CLAIM—FALSE IMPRISONMENT--MOSLEY

  77.Plaintiff reasserts and incorporates each of the allegations stated above.

  78.Darrell was imprisoned by Mosley when he was arrested without lawfully

     established probable cause and thus deprived of his personal liberty and

     freedom of movement.

  79.Such imprisonment was against Darrell’s will.

  80.Mosley accomplished the imprisonment by actual physical force.

  81.Mosley intended to deprive Darrell of his personal liberty or freedom of

     movement.

  82.Such imprisonment was unlawful because the arrest was made without

     probable cause.

  83.The prosecution against Darrell was caused by Mosley.

  84.A post-conviction proceeding vacated Darrell’s underlying conviction for

     possession which in turn released Darrell from serving further time in

     prison.

  85.There was no probable cause for initiating or continuing the proceeding.

  86.The initiation or continuation of the proceeding was done with malice or a

     primary purpose other than that of bringing the offender to justice.




                                        15
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.77 Filed 09/23/20 Page 16 of 17




   87.As the direct and proximate result of misconduct by Mosley, Darrell

      suffered, and will continue to suffer, damages in the future, including, but

      not limited to:

      a.    Physical pain and suffering;
      b.    Mental anguish;
      c.    Fright and shock;
      d.    Denial of social pleasure and enjoyments;
      e.    Embarrassment, humiliation or mortification;
      f.    Lost wages and/or earning capacity;
      g.    The legal expense that Darrell incurred to defend against fraudulent
      criminal charges; and
      h.    All other damages learned through the course of discovery and up
      through the time of trial.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter a

Judgment in his favor and against the defendants in an amount in excess of $25,

000.00 and exclusive of costs, interest, and attorney fees.

    COUNT VIII: STATE CLAIM—GROSS NEGLIGENCE—MOSLEY

   88.Plaintiff reasserts and incorporates each of the allegations stated above.

   89.Mosley had a duty to the general public and in particular to Darrell, to

      refrain from grossly negligent conduct.

   90.Mosley breached that duty and was grossly negligent, or was so reckless as

      to demonstrate a substantial lack of concern for whether an injury would

      result when he knowingly falsified the contents of the affidavit that

      supported the search warrant and knowingly executed the search warrant

      that he knew lacked probable cause.
                                          16
Case 2:20-cv-12327-LJM-DRG ECF No. 8, PageID.78 Filed 09/23/20 Page 17 of 17




   91.By knowingly falsifying the contents of the affidavit and knowingly

      executing a search that he knew lacked probable cause, Mosley withheld

      exculpatory evidence.

   92.Mosley’s gross negligence was the one most immediate, efficient, and direct

      cause of the injury or damage, e.g., the proximate cause, of Darrell’s

      damages and injuries, including but not limited to:

      a.     False arrest for a crime he did not commit;
      b.     False imprisonment for a crime he did not commit;
      d.     Physical pain and suffering;
      e.     Mental anguish;
      f.     Fright and shock;
      g.     Denial of social pleasure and enjoyment;
      h.     Embarrassment, humiliation or mortification;
      i.     Lost wages and/or earning capacity; and
      j.     All other damages learned through the course of discovery.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter a

Judgment in his favor and against the defendants in an amount in excess of $25,

000.00 and exclusive of costs, interest, and attorney fees.

                                       Respectfully submitted,

                                       JOHNSON LAW, PLC.

                                 By: /s/ Ayanna D. Hatchett
                                       AYANNA D. HATCHETT (P70055)
                                       VEN R. JOHNSON (P39
                                       Counsel for Plaintiff
                                       The Buhl Building
                                       535 Griswold, Ste. 2632
                                       Detroit, MI 48226
Dated: September 23, 2020              (313) 324.8300

                                          17
